qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no legend washington dc person to contact telephone number refer reply to cc ita - plr-126252-00 date date x a b act d e f dollar_figurex dollar_figurey dollar_figurez dear this letter responds to your request for a letter_ruling regarding the taxation of a payment you will receive from x you request a ruling that the payment will not be includible in your gross_income facts the federal republic of germany established x in part for the purpose of compensating individuals who were subjected to a under the b regime x was created by the act which was passed by the german legislature x will be funded with dollar_figurex of which one-half will be contributed by the german government and one-half by private sector companies in germany about dollar_figurez of the funds will be used to make payments to individuals who were subjected to a under the b regime plr-126252-00 all decisions regarding x will be made by a board_of trustees which includes representatives from the german government representatives from the participating companies and other participating governments including the united_states in addition x will be overseen by d you were subjected to a under the b regime and therefore meet the criteria for receiving a payment from x which will be distributed to you by e you will receive approximately dollar_figurey in law and analysis article c of the convention between the united_states of america and the federal republic of germany for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes signed on date and that entered into force on date the treaty provides that amounts paid_by one of the contracting states or by a juridical person organized under the public laws of that state as compensation_for an injury or damage sustained as a result of hostilities or political persecution shall be exempt from tax by the other state the treasury department’s technical explanation to article c of the treaty provides that the subparagraph provides that amounts paid_by a contracting state or by a juridical person organized under the public laws of that state which are compensation_for injury or damage sustained as a result of hostilities or political persecution are exempt from tax in the other contracting state although the subparagraph is drafted reciprocally it is intended to provide a u s exemption for german war reparation payments revrul_56_518 1956_2_cb_25 concludes that compensation paid_by the german government to citizens or residents of the united_states pursuant to claims made under german law due to persecution does not constitute taxable_income revrul_57_505 1957_2_cb_50 specifies which german laws qualify under revrul_56_518 revrul_57_505 further provides that whether payments made under any other laws would come under the guidelines of revrul_56_518 will be decided on the basis of the facts and circumstances involved in each case the conclusions in revrul_56_518 and revrul_57_505 are not based on a treaty exemption notice_95_31 1995_1_cb_307 addresses application of article c of the treaty to monetary compensation or property received by individuals pursuant to the german act regulating unresolved property claims notice_95_31 provides that pursuant to a competent_authority_agreement between the united_states and germany monetary compensation or property received pursuant to the act would represent payment for damages resulting from hostilities or political persecution therefore any payments plr-126252-00 pursuant to the act are not subject_to taxation in the united_states in accordance with article c of the treaty neither the treaty the senate foreign relations committee report nor the treasury department’s technical explanation defines what is meant by juridical person in article c of the treaty as a result it is necessary to look to u s domestic law article provides that any term not defined in the treaty shall have the meaning it has under the domestic law of the contracting state whose taxes are at issue in the present case u s taxes are in question so we look to u s law for a definition of the term in general the term juridical person is defined as an entity organized under the laws of any given jurisdiction such an entity can include but is not limited to corporations partnerships and joint ventures black’s law dictionary 7th ed refers to a juridical person as an artificial person and the latter as a n entity such as a corporation created by law and given certain rights and duties of a human being similarly webster’s third new international dictionary defines juridical person as a juristic person and the latter as a body of persons a corporation a partnership or other legal entity that is recognized by law as the subject of rights and duties the act passed by the german legislature that established x specified its rights and responsibilities and is in our view a juridical person for purposes of article c of the treaty holding the payments made by x are made by a juridical person for purposes of article c of the treaty accordingly based strictly on the information submitted and representations made the approximately dollar_figurey payment you will receive from x through e is not includible in your income except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter we expressly reserve making a determination with regard to f pertaining to reimbursements for property loss this ruling is limited to the provisions of x pertaining to compensation_for individuals subjected to a under the b regime a copy of this letter should be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-126252-00 in accordance with the power_of_attorney on file we are sending a copy of this letter to your authorized representative sincerely associate chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch cc director compliance w cp
